EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: With regard to claim 54, the closest prior art of record, Benaron (U.S. Pat. No. 6167297) (previously cited), Lavallee (U.S. Pub. No. 2007/0106282) (previously cited), and Strommer et al. (U.S. pub. No. 2011/0021903) (Applicant disclosed) disclose a substrate analysis system for characterizing a substrate at points on the surface of a substrate and a means for determining the relative position between a probe and points on the substrate and confirming the location of points on the substrate (see at least abstract, figures 9A, 9B, and paragraphs 0003-0005, 0026, 0067, and 0075 of Lavallee and abstract and paragraphs 0014-0016 of Strommer). However, the prior art does not teach or suggest “the probe comprising: a data acquisition module configured and operable to engage the substrate surface at said one or more individual points and measure and/or characterize one or more parameters indicative of one or more dielectric properties of the substrate at the one or more individual points, and outputting corresponding one or more datum indicative of substrate status at the respective one or more individual points on the substrate surface”, in combination with the other limitations of claim 54.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607.  The examiner can normally be reached on Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/MATTHEW KREMER/Primary Examiner, Art Unit 3791